     Case 3:16-cv-00405-MMA-LL Document 85 Filed 01/28/21 PageID.972 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN E. RILEY,                                     Case No.: 16cv405-MMA-LL
12                                       Plaintiff,
                                                          ORDER DENYING AS MOOT
13   v.                                                   PLAINTIFF’S REQUEST FOR
                                                          HEARING DATE AND TIME FOR
14   S KERNAN, et al.,
                                                          MOTION TO COMPEL
15                                    Defendants.         DISCOVERY
16
                                                          [ECF No. 84]
17
18         Presently before the Court is a request from Plaintiff, proceeding pro se, seeking a
19   hearing date and time for a motion to compel discovery. ECF No. 84. Plaintiff states that
20   the parties met and conferred on January 5, 2021 about Plaintiff’s claim that Defendants
21   have not complied with interrogatories and have disregarded subpoenas. Id.
22         On January 15, 2021, this Court denied Plaintiff’s application for a hearing date and
23   time for a motion to compel discovery and instead ordered the parties to meet and confer
24   regarding discovery disputes, and if the dispute is still unresolved, to file a Joint Motion
25   for Determination of Discovery Dispute (“Joint Motion”) by February 12, 2021.
26   ECF No. 82. A motion hearing date is not required because the Court indicated that after
27   the Joint Motion is filed, the Court will take the matter under submission and without oral
28   argument, as is allowed pursuant to Civil Local Rule 7.1(d)(1). Id. at 2. If the parties file a

                                                      1
                                                                                     16cv405-MMA-LL
     Case 3:16-cv-00405-MMA-LL Document 85 Filed 01/28/21 PageID.973 Page 2 of 2



1    Joint Motion, all current discovery disputes that the parties have met and conferred about
2    may be addressed in the Joint Motion. Accordingly, the Court DENIES AS MOOT
3    Plaintiff’s request for a hearing date and time for a motion to compel discovery.
4          IT IS SO ORDERED.
5    Dated: January 28, 2021
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                  16cv405-MMA-LL
